Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-21-00577-CR

                        IN RE Frediz DE LA CRUZ-DE LA CRUZ, Relator

                                            Original Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: February 16, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 22, 2021, relator filed a petition for writ of mandamus “seeking to compel

the Kinney County Judge to vacate his order firing three appointed judges and denying their control

over their own dockets.” We issued an order requesting a response. The State filed an initial

response on January 4, 2022 and an amended response on January 11, 2022. Relator filed replies

on January 6, 2022 and January 12, 2022.

           Mandamus is an extraordinary remedy, available only when the relator can show (1) the

trial court clearly abused its discretion or violated a duty imposed by law; and (2) there is no

adequate remedy by way of appeal. Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig.

proceeding). After considering the petition and the record, this court concludes relator did not show



1
  This proceeding arises out of Cause No. 11254CR, styled State of Texas v. Frediz De La Cruz-De La Cruz, pending
in the County Court, Kinney County, Texas, the Honorable Tully Shahan presiding.
                                                                                   04-21-00577-CR


he is entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See

TEX. R. APP. P. 52.8(a).

                                                PER CURIAM

DO NOT PUBLISH




                                               -2-